Citation Nr: 0527876	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-01 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
disabling for osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 until 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in May 
2000, a Statement of the Case (SOC) was issued in June 2000, 
and the veteran perfected his appeal in February 2001.

The Board notes that the veteran underwent surgery on his 
left knee in March 2003.  It does not appear, however, that 
consideration has been given to his entitlement to a 
convalescence rating.  That matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
arthritis, with knee flexion in excess of 60 degrees, and 
knee extension limited to no greater than 5 degrees, as well 
as moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent disability rating 
for instability of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for osteochondritis dissecans of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.45, 4.71a, DC 5003 (2004); VAOPGCPREC 9-98 (Aug. 14, 
1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  If a question exists as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The veteran's osteochondritis dissecans has been evaluated as 
analogous to traumatic arthritis.  Under DC 5010, traumatic 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating will be 
awarded when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; while a 10 percent 
rating will be given when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  However, the 20 pct and 10 pct ratings based 
on X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

Two DCs assess the limitation of knee motion.  Under 
38 C.F.R. § 4.71a, DC 5260, for limitation of flexion of the 
knee, a noncompensable rating is assigned when flexion is 
limited to 60 degrees, while a 10 percent rating is assigned 
when flexion is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, for limitation of extension 
of the knee, a noncompensable rating is assigned when 
extension is limited to 5 degrees, while a 10 percent rating 
is assigned when extension is limited to 10 degrees. 

The record shows that while in service in September 1999, the 
veteran was having knee pain considered to be secondary to 
osteochondritis dissecans medial femoral condyle.  
Significant improvement was not expected.  In July 2000, 
shortly after service discharge, the veteran underwent 
surgery on his knee.  It was noted that the surgery required 
a brief hospital stay and an extended period of inactivity, 
which the doctor indicated was 3-6 weeks of bedrest followed 
by 4 months of physical therapy.  The doctor speculated that 
the veteran would require extensive rehabilitation and would 
never regain full mobility.  (The veteran was awarded a 
temporary 100 percent rating for convalescence, effective 
from July 2000 to October 1, 2000.)   

At a VA consultation in April 2001, the doctor indicated that 
the veteran's knee had been immobilized in a splint for 6 
weeks and at the end of 3 months the veteran was able to 
ambulate and walk without any support.  The veteran reported 
discomfort above the patella at the site of a lump formation 
in the distal quadriceps.  The doctor noted that the veteran 
appeared to be well developed and nourished and did not 
appear to be in any discomfort.  The veteran could arise from 
a sitting position, but was noted to be favoring very 
slightly his left leg once he was up.  The left knee was 
found to be stable and free of any effusion.  The veteran had 
full extension with a flexion lag of 30 degrees.

X-rays of the left knee showed the cadaver bone graft, which 
the doctor noted appeared to be well incorporated.  There was 
no sign of any rejection and the articular surface was well 
shaped.  There was no narrowing of the medial joint line, but 
there was early marginal spurring of the medial femoral 
condyle.  The doctor diagnosed the veteran with 
osteochondritis dissecans of the left knee with early 
degenerative changes in the medial compartment of the knee 
with chondromalacia of the patella.   

In December 2002, the veteran presented for treatment 
complaining of left knee pain.  The doctor found that he had 
range of motion from 5-120 degrees.  Radiographs showed a 
collapse of the osteoarticular graft over the left medial 
femoral condyle.  The doctor indicated that a repeat surgery 
would be necessary.

A treatment note from March 2003 indicated that the veteran 
underwent reconstructive knee surgery in March of 2003 and 
would require three months of convalescent leave followed by 
a month of physical therapy.

Private medical records indicate that the range of motion of 
the veteran's left knee was 0-100 degrees in March 2003, 0-
125 degrees later in March 2003; and 0-140 degrees in June 
2003.

The veteran had another MRI in March 2004, which revealed the 
medial meniscus was well delineated and had a normal 
appearance; the lateral meniscus appeared to be normal; and 
there was a small knee joint effusion.  There were also 
slight degenerative changes at the patellofemoral 
articulation.  The impression was that of a bone graft which 
was well positioned and appeared to have good apposition with 
native bone.  No evidence of pathological process in the 
region was seen.

An examination of the left knee at that time showed a hint of 
vastus medialis muscle atrophy, but the patella tracked well.  
Small areas of tenderness were present along the medial 
femoral condyle that were mildly unpleasant.  There was minor 
pain in conducting the McMurray examination, but a positive 
result was not obtained.  The impression of the doctor was 
that the veteran had probable early medial compartment 
femoral condyle arthritic changes.  The doctor indicated that 
the case was very unusual and that the veteran might benefit 
from a thruster-type brace.

In October 2004, the veteran returned for a consult.  He 
walked with a slight limp, but he had less pain in his knee, 
because the medial compartment of his knee had been unloaded 
by a knee brace.  An additional notation indicated that the 
veteran had spent the summer on his feet in a Salmon 
processing plant. 

In a statement from the veteran, he indicated that while he 
has fairly good range of motion, he is unable to bear any 
weight on his leg when it is at any kind of angle.  He noted 
that his leg brace takes much of the weight of the leg, and 
that with medication he can control the amount of pain he 
experiences.

In an effort to assist the veteran in substantiating his 
claim, the Board remanded his claim for a VA examination.  
The examiner indicated that the two knee operations were not 
total knee replacements; rather they were soft tissue 
implants to promote healing and fill the damaged knee with 
viable tissue.  The purpose of the surgery was not to relieve 
symptoms, but rather to prevent a quick deterioration of his 
left knee.  The veteran indicated that his left knee gives 
out on him and that he has difficulty bearing weight.  Upon 
examination, the knee was tender on palpation, but with no 
effusion.  The range of motion in flexion and extension was 
5-90 degrees, with pain on movement.  However, there was no 
additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance upon repetitive use.  The 
veteran was noted to be favoring his left knee when walking.  
The examiner also noted that the veteran used a brace to 
stabilize his knee and to prevent it from giving out on him.  
On physical examination, the examiner noted that the veteran 
had some instability in his knee.

With evidence of left knee arthritis, but with limited to 
only 5 degrees, and flexion to 90 degrees, a basis to award 
more than the 10 percent evaluation for osteochondritis 
dissecans based on arthritis with limited motion has not been 
presented.  

The Board has also considered whether the veteran could be 
rated under an additional rating code.  Under 38 C.F.R. 
§ 4.71a, DC 5257 for other impairments of the knee, involving 
either recurrent subluxation or lateral instability, a 10 
percent evaluation is given when the disability is slight, a 
20 percent evaluation when the disability is moderate, and a 
30 percent evaluation when the disability is severe.

In this case, the VA examiner indicated that the veteran 
showed some instability in his knee.  Additionally, the 
veteran apparently is required to wear a knee brace all of 
the time in order to maintain stability in his knee.  
Although the veteran was on his feet all summer in a Salmon 
plant without incident, he is forced to wear a knee brace to 
help support his knee and provide stability.  The Board finds 
that this represents moderate instability of the left knee, 
and therefore, a separate 20 percent evaluation under 
Diagnostic Code 5257 is warranted.  To this extent, the 
appeal is granted.  


II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was first provided to the 
veteran in a letter dated in November 2001, which informed 
the veteran of the first, second, and third elements required 
by the Pelegrini II Court as stated above.  

The Board notes that a second letter was sent to the veteran 
in September 2004, which, in addition to informing the 
veteran of the first three VCAA requirements, also explicitly 
asked the veteran to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  

While the second letter came after the initial decision, (and 
indeed, the initial decision pre-dates the enactment of the 
VCAA), the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The September 2004 letter addressed all of the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify; and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, the 
Board finds that the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and it is therefore not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired the 
veteran's private and VA treatment records dating back to the 
veteran's time in service.  The veteran also has been 
examined in connection with his claim.  Thus, the Board finds 
that VA has satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.



ORDER

Entitlement to a separate 20 percent rating for moderate 
instability of the left knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for osteochondritis dissecans of the left knee is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


